                         Case 3:18-cv-00173-LRH-CBC Document 44 Filed 10/24/19 Page 1 of 2



                     1   KENT R. ROBISON, ESQ. – NSB #1167
                         krobison@rssblaw.com
                     2   CLAYTON P. BRUST, ESQ. – NSB #5234
                         cbrust@rssblaw.com
                     3   THERESE M. SHANKS, ESQ. – NSB #12890
                     4   tshanks@rssblaw.com
                         Robison, Sharp, Sullivan & Brust
                     5   A Professional Corporation
                         71 Washington Street
                     6   Reno, Nevada 89503
                         Telephone:     775-329-3151
                     7
                         Facsimile:     775-329-7169
                     8   Attorneys for Defendant
                         Atlantis Casino Resort
                     9
                    10
                                                     UNITED STATES DISTRICT COURT
                    11
                                                            DISTRICT OF NEVADA
                    12
                         KEITH YAMAGUCHI,
                    13
                                        Plaintiff,
                    14   vs.
                                                                              CASE NO.: 3:18-cv-00173-LRH-CBC
                    15   ATLANTIS CASINO RESORT,
                         and DOES I-X,
                    16
                                     Defendants.
                    17                                          /
                    18
                                   STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                    19
                                IT IS HEREBY STIPULATED AND AGREED by and between the parties, through
                    20
                    21    their respective counsel, that all claims, herein are hereby dismissed with prejudice (including

                    22    any rights to appeal), and each party hereto waives the allowance of any costs whatsoever, and
                    23    agrees that judgment may be entered dismissing cause with prejudice without the allowance of
                    24
                          …
                    25
                          …
                    26
                          …
                    27
                    28    …
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                         1
                         Case 3:18-cv-00173-LRH-CBC Document 44 Filed 10/24/19 Page 2 of 2



                     1    any costs or attorneys fees to either party, each party to bear its own costs and attorneys fees.

                     2                        IT IS SO STIPULATED.
                     3
                         Dated this 24th day of October, 2019.                                         Dated this 24th day of October, 2019.
                     4
                     5   /s/ Clayton P. Brust                                                           /s/Mark Mausert
                         Clayton P. Brust, Esq.                                                        Mark Mausert, Esq.
                     6   Robison, Sharp, Sullivan & Brust                                              729 Evans Avenue
                     7   71 Washington Street                                                          Reno, NV 89512
                         Reno, NV 89503                                                                Attorney for Plaintiff
                     8   Attorneys for Defendant                                                       Keith Yamaguchi
                         Atlantis Casino Resort
                     9
                    10
                    11
                    12
                    13                                                                          ORDER
                    14              IT IS SO ORDERED.
                    15
                                    Dated
                                    DATED thisthis
                                                ___28th
                                                    dayday
                                                        of ______________,
                                                           of October, 2019. 2019.
                    16
                    17                                                                      ______________________________
                                                                                            ________________________________
                                                                                            United
                                                                                            LARRYStates Magistrate Judge
                    18                                                                             R. HICKS
                                                                                            UNITED STATES DISTRICT JUDGE
                    19
                    20
                    21
                    22
                    23
                    24
                    25   j:\wpdata\krr\1385.001 atlantis casino (yamaguchi)\p-stipulation to dismiss with prejudice.doc

                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                                                2
